Order entered April 21, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01593-CR

                               JEFFREY LYNN ADAY, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 1
                                     Grayson County, Texas
                               Trial Court Cause No. 2012-1-0206

                                           ORDER
         The Court GRANTS appellant’s April 17, 2015 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file his brief within TEN (10) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE